Citation Nr: 1736525	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to November 1987 and from May 1988 to May 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board remanded this matter (along with a number of others) for additional development.  In January 2017, the skin rating issue (along with a number of others) returned to the Board, and the case was reassigned to the undersigned Veterans Law Judge (VLJ) for further appellate review.  The January 2017 Board decision resolved a number of issues with final determinations, remanded several others to the RO for additional development, and stayed the dyshidrotic eczema rating issue (as explained in greater detail in the January 2017 Board decision).  In July 2017, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued an opinion in Johnson v. Shulkin, that reversed a decision by the United States Court of Appeals for Veterans Claims (CAVC) and resulted in the lifting of the stay on affected appeals.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  The Board now proceeds with appellate review of the skin disability rating claim.

Of the issues on appeal that the Board remanded to the agency of original jurisdiction (AOJ) at the time of the January 2017 decision, none has been recertified to the Board for further appellate review as of this time; AOJ processing of the Board's remand directives remains in progress.  Accordingly, the Board shall not take jurisdiction over those issues being processed by the AOJ at this time.

At the time of the Board's prior May 2014 remand, the Veteran's appeal included a claim of "Entitlement to service connection for skin problems, claimed as discoloration of the skin and patches on the neck and forehead, to include as due to chemical exposure and/or an undiagnosed illness."  During the processing of the Board's prior May 2014 remand, the AOJ issued a rating decision in June 2015 that granted service connection for scars on the Veteran's forehead and on the Veteran's neck (additional to the dyshidrotic eczema that has already been established as service-connected).  The AOJ's June 2015 grant of service connection for the scars explained that "[t]his rating decision represents a total grant of benefits sought on appeal for this issue.  As such, the issue is considered resolved in full."  The Board finds no clear indication of a distinct skin disability remaining subject to any unfulfilled service-connection claim pending in this case, and the skin disability service connection issue is considered resolved and no longer on appeal before the Board; it was not otherwise addressed in the January 2017 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the rating evaluation at issue is of such a disability that fluctuates in degree of disability, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  The frequency, duration, and severity of outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

The Board's May 2014 remand found that a new VA examination was required to obtain evidence as to the severity of the service-connected dyshidrotic eczema.  The directed VA examination of the Veteran's service-connected dyshidrotic eczema was completed in September 2014, and the report of the examination is of record.  The September 2014 VA examination report essentially indicates that the Veteran had no pertinent "visible skin conditions" affecting any area of his skin at the time of the examination, and there is no estimation of skin involvement provided by the report.  The September 2014 VA examiner reported that "[n]o rash was noted on exam today," while separately noted findings regarding melasma scars (for which service connection has been established with a separate rating, as discussed in the introduction section of this Board decision).  Significantly, the September 2014 VA examination report documents that the Veteran described his symptom history of dyshidrotic eczema, including particularly that "[h]e mainly has problems with this in the winter."

The Veteran's description of his dyshidrotic eczema being significantly most prominent during flare-ups in wintertime has been presented reasonably consistently throughout the course of this appeal.  The Veteran has described experiencing pertinent symptoms that may meet the criteria for higher ratings during periods of flare-up.  In September 2009 correspondence, the Veteran described that he experiences "Rash whole Body: Itchy red rash with small bumps all over body...."  The Veteran described that this was "[m]ore prominent in cold weather," and he described that at least some of the rash symptomatology "[l]asts about 1 week if treated, month or so if not treated."  An October 2009 VA fee-basis examination report documents that the Veteran reported: "During cold weather the facial rash worsens," and that the Veteran used Triamcinolone "[d]aily when needed; for several days until remission."

The Veteran's September 2010 notice of disagreement presents the Veteran's statement: "When I have my eczema breakouts it covers more than 5% of my body."  The Veteran's March 2011 substantive appeal includes his statement explaining that "the eczema flares up more in cold weather on winter.  It will come up on my face, neck, arm[], side and back of thighs, butt, calves, and hands.  I go through a tube of the Triamcinolone in about a week when it flares up bad."  The Veteran asks: "Should I stop using the medication and allow the condition to flare up before an exam .... ?"  (The Board observes, in passing at this time, that the Board is prohibited from considering the ameliorative effects of medication when such effects are not contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Accordingly, any improvement shown as a result of his treatment will not be considered detrimental to his rating assignment except to any extent contemplated by the rating criteria.)

The Veteran's skin disability is indicated to fluctuate in degree of severity, and examination of the disability during an active stage or during an outbreak is required.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  Without some attempt to identify the nature and severity of symptomatology during the indicated flare-ups, the evidence remains inadequate to support informed appellate review of the rating issue on appeal.  A new VA medical examination is necessary; an attempt must be made to conduct the examination during a period of flare-up of the skin disorder and, regardless of the success of such attempt, the VA examination report must present a detailed clinical history describing the manifestations during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his skin disability on appeal.  If the Veteran has received pertinent private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  The AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected dyshidrotic eczema, including any related scarring.  

a. The RO should make an attempt to schedule the VA skin examination such that it may be conducted when the Veteran's service-connected dyshidrotic eczema is active; the Veteran has suggested that it is most symptomatically prominent in winter.  If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.

b. The examiner should report the measurement of the percentage of the entire body and the percentage of exposed areas of the body affected by the service-connected dyshidrotic eczema, including identifying the extent of area affected during flare-ups.

c. The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required and, if so, the total duration required over the past 12 months.

d. The examiner should report the location and size (length and width measured in inches or square centimeters) of any scars due to the dyshidrotic eczema (with attention to the fact that the Veteran is now also service-connected for scars on the forehead and neck associated with melasma).  Regarding any scars affecting the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

e. The examiner should specify if any of the following characteristics of disfigurement is present and if so list each: scar 5 or more inches in length; scar at least 1/4 inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; in an area exceeding 6 square inches, skin either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible.

f. Regarding any scars other than the head, face, or neck, the examiner should report whether each scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately.

g. The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life (including during flare-ups).

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

3.  The AOJ should then readjudicate the claim of entitlement to an increased disability rating for dyshidrotic eczema.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




